Citation Nr: 0635120	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  05-29 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to burial benefits based on service-connected 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her son


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.  He died in April 2004.  The appellant is his surviving 
spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision of the RO.  Pursuant 
to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006), the undersigned Acting Veterans Law Judge granted a 
motion for advancement on the docket in this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Board attempted to obtain an expert medical opinion in 
connection with this case; however, the reviewing physician 
noted that additional evidence was required before that 
opinion could be offered.  Specifically, medical records 
related to the veteran's death and last hospital admission.  
The claims folder includes a March 2005 letter from the RO to 
the appellant requesting that she either provide those 
records or complete an authorization form allowing VA to 
obtain those records.  The appellant returned the signed 
authorization form in April 2005, but there was no source of 
information identified and it does not appear that the RO 
attempted to obtain the missing information.  The death 
certificate notes that the veteran died at "Beverly Health 
and Rehab."  Another attempt should be made to get those 
records.  Thereafter, a medical opinion should be obtained.  
38 C.F.R. § 3.159 (c)(4).  


Accordingly, the case is REMANDED for the following action:

1.  Make appropriate efforts, to include 
contacting the appellant for 
authorization, to obtain records 
pertaining to the veteran's final 
admission to "Beverly Health and 
Rehab."  Documentation of the efforts 
made to obtain those records should be 
included in the claims folder. 

2.  Thereafter, forward the claims folder 
to a VA physician for a review and 
advisory medical opinion regarding the 
cause of the veteran's death.  The death 
certificate lists the immediate cause of 
death as "probable cardio-respiratory 
failure," due to or as a consequence of 
congestive heart failure and COPD.  
Seizure disorder, for which the veteran 
was service-connected, was listed as a 
significant condition contributing to 
death.  Upon review of the entire claims 
folder, the physician should offer an 
opinion as to whether it is at least as 
likely as not that the service-connected 
complex partial seizure disorder 
contributed substantially or materially 
to the veteran's death.  Complete 
rationale for any opinion offered should 
be provided. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).


